Mr. Justice Thomson dissenting: I am unable to concur in the foregoing' decision. From the testimony of the plaintiff himself, it may not be said whether, when he left the crosswalk at the 103rd street crossing and walked in a southerly direction along the east side of the defendant’s right of way, he had any definite objective. It is certain, however, that he went to the rubbish pile located on the right of way and looked for some rubber bands, after which he walked over to some bushes located a few feet east of the east line of the fight of way, where he looked over some newspaper funny pictures, and from there he returned to the right of way and crossed over the defendant’s tracks and attempted to jump on the freight train, which was coming along slowly on the third track. In my opinion, under such circumstances, the absence of a fence may not be said to have had anything to do with the plaintiff’s injury. He entered the right of way at a point where the defendant was not required to maintain a fence or any other protection, and in this respect the case at bar differs from the many fencing cases cited in the plaintiff’s brief, in which the person injured entered a railroad right of way, at a point which was unprotected, but at which the law required the railroad to maintain a fence. In my opinion the situation is not changed by reason of the fact that after the plaintiff, in the case at bar, entered the defendant’s right of way at 103rd street and went down to the point where the rubbish pile was located, and then went- over to the point where he found the funny pictures, he stepped off the right of way a few feet. As pointed out by counsel for the defendant, if this boy had entered the defendant’s right of way at the crosswalk over the right of way at 103rd street, and gone down to the rubbish pile located on the right of way, and from there had run across the tracks and had attempted to board a train and been injured, there could be no doubt of the fact that the defendant could not be held liable in damages. If the plaintiff had had a companion with him on the occasion in question, who took that course while the plaintiff took the course he did take, as described above, it would not seem reasonable to hold that the plaintiff’s companion could not recover while the plaintiff could recover, because before he ran across the tracks he happened to step outside the right of way a few feet. Even if there had been a fence at this point and the plaintiff had gone upon the right of way as he did, if the fence had been sufficient to prevent his re-entering the right of way after leaving it, it would doubtless have been sufficient to prevent his leaving the right of way after having gotten upon it as he did at 103rd street. Counsel for the plaintiff states in the plaintiff’s brief that this argument has been advanced in previous fencing cases and been answered by the courts contrary to the defendant’s contention, citing Livak v. Chicago & E. R. Co., 299 Ill. 218. In that case, however, the plaintiff did not get onto the defendant’s right of way at a street intersection, where no protection was required across the right of way, but rather at a point along the right of way at which the law required the railroad company to maintain a fence. In this connection, counsel for the plaintiff cite the case of Mattes v. Great Northern R. Co., 100 Minn. 34. That case, however, differs from the case at bar in that the law applicable there required the railroad company to maintain proper cattle guards at highway intersections, and the court pointed out in that case that if the railroad right of way had been fenced and proper cattle guards had been maintained at the highway intersection, the tracks would have been “completely inclosed,” and for that reason it was unnecessary to consider whether the boys involved in that case entered the highway at a place where the cattle guards should have been constructed, or at some other place. I am further of the opinion that even if it be considered that the failure of the defendant to maintain a fence along the east side of its right of way, from the building in which the swimming pool was located to 103rd street, was negligence upon defendant’s part, and a contributing cause to the injuries received by the plaintiff, it should be held that such negligence was not the proximate cause of those injuries. It was not causa sine qua non. A consideration of this ' question does not involve the question of contributory negligence. It was pointed out in Anderson v. Karstens, 218 Ill. App. 285, that one may be precluded from recovering damages for injuries received by him because of his own acts, even though he is too young’ to be held guilty of contributory negligence. Such was the case in Seymour v. Union Stock Yards S. Transit Co., 125 Ill. App. 61; 224 Ill. 579. There the court held that the movements of the boy (eight years of age) who was injured, in placing himself in contact with and running alongside the cars, was a positive act on his part which intervened between his acts induced by the alluring clay piles and the injury, and that this was the proximate cause of such injury, and not the piles of clay. Judgment for the defendant, on an instructed verdict based on this ground, was affirmed. But the case at bar is an even stronger case than that. Here the plaintiff was committing a positive breach of the law at the time he was injured. (Cahill’s Ill. St. ch. 114, par. 95, sec. 17.) In Knickerbocker Ice Co. v. Leyda, 128 Ill. App. 66, this court, quoting from Newcomb v. Boston Protective Department, 146 Mass. 602, said: “No case has been brought to our attention, and upon careful investigation we have found none in which a plaintiff, whose violation of law contributed directly and proximately to cause him an injury, has been permitted to recover for it, and the decisions are numerous to the contrary.” This court has previously had occasion to hold that a plaintiff was precluded from recovery, as a matter of law, under circumstances almost identical with those presented in the case at bar. Griffin v. Chicago & W. I. R. Co., 101 Ill. App. 284. We there held that the failure to fence was not the proximate cause of the accident but. rather that it was the positive intervening act of the plaintiff in going upon the railroad tracks and jumping or attempting to jump on a moving train. In Heiting v. Chicago, R. I. & P. Ry. Co., 162 Ill. App. 403, the plaintiff and other hoys with him, in crossing over the railroad, did not attempt to jump onto the cars or to touch them, but in running alongside the track the plaintiff stumbled and fell under the train. That situation was there distinguished from those involved in the Seymour case and the Griffin case, this court saying: “In each of these cases the boy injured, or killed, was touching or attempting to touch or to board a moving train, which would seem to be an intervening efficient cause, and distinguishable from the present case.” This case was affirmed by the Supreme Court in Heiting case, 252 Ill. 466, the court pointing out that the plaintiff had chosen the ends of the railroad ties as a place to run along, on a track next to a moving train, and that while this was his voluntary act, “it was not an independent intervening cause which the appellant could not have anticipated.” The court went on to say: “On the contrary, if the appellant was negligent in failing to fence its track as required by the ordinance, and by such negligence suffered children to come upon its tracks, it might by the exercise of reasonable diligence have anticipated that precisely such an accident would happen as did happen.” In the case at bar, however, a different situation is presented. Here, the plaintiff committed acts expressly prohibited by the law, in going over the tracks after a moving train and taking hold of it and attempting to get on it. As was said in the Griffin case, this was none the less an unlawful thing, because under the statute the plaintiff could not have been punished therefor, by reason of his age. Even if a crime or a misdemeanor cannot be charged against them, infants are civilly accountable for their torts, and there is no statute prescribing an age at which they are not obliged to suffer the consequences of their own unlawful acts. In my opinion, the foregoing proposition is in no sense contrary to the holdings of the Supreme Court in Carlin v. Chicago & W. I. R. Co., 297 Ill. 193, and Livak v. Chicago & E. R. Co., 299 Ill. 227, relied upon by the plaintiff, in which cases the court said, in effect, that to hold that the plaintiff was a trespasser, and for that reason not entitled to recover, would be in effect to defeat the very object of the fencing ordinance. The point is not made in the case at bar that the plaintiff was merely a trespasser, but that he so far went out of his way as to run across two railroad tracks, and, according to the testimony of a number of witnesses, in disregard of the warnings of several of the defendant’s employees on the freight train in question, did something that the law has gone so far as to expressly prohibit and attempt to jump on this moving train. Nor, in my opinion, is the case of Lerette v. Director General, 306 Ill. 348, also relied upon by the plaintiff, an answer to the foregoing proposition. In that case the Supreme Court held that the mere fact that at the time the plaintiff was injured he, himself, was violating the law, will not, in and of itself, necessarily defeat his recovery, and that such will not be the case “unless the unlawful act in some way proximately contributed to the accident in which he was injured.” In that case there was some question as to whether the illegal act of the plaintiff, in climbing over a bumper between two cars of a train which was standing still when he started through but which was started with a jerk, as he was on the bumper, and threw him off, was the proximate cause of his injury, or whether that cause was the fact that the cars were moved at the time and in the manner they were moved. That situation, in my opinion, is not presented here, where no question is raised as to the movement of the train or the manner in which it was operated, and clearly, in my opinion, the proximate cause of the plaintiff’s injury was his act in attempting to jump on the moving train. Plaintiff also relies upon the case of Hayes v. Michigan Cent. R. Co., Ill U. S. 228, where a boy of eight or nine years of age, bright and well grown, but deaf and dumb, apparently entered the right of way of the defendant railroad at a point where the law required it to maintain a fence, but at which point there was none; and where the evidence showed that the boy was running along beside a moving freight train, and as he ran he turned and fell and was run over. The evidence showed that the boy had his hands out toward the car, as he ran, as if he was reaching after it, and “seemed to be drawn around by the draft of the train and fell on his back.” Counsel for the plaintiff argue that if the running of the boy alongside of the train, as in the Heiting case, supra, and his reaching out toward the cars, as in the Hayes case, supra, was held, as in those eases, not to defeat his right to recover damages, how can it be said, in the case at bar, that if the boy gets hold of the train and attempts to get on it, then the plaintiff cannot recover? In my opinion, the distinction between the cases is clear. By our statute, taking hold of a moving train and attempting to board it is prohibited and made a misdemeanor. In neither of the cases referred to did the boy involved do the thing thus prohibited. He did not even attempt to do it in the Heiting case, and it is not at all clear that he did in the Hayes case. For the reasons stated, I am of the opinion that the judgment appealed from should be reversed.